DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 9, 14 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the Applicant has amended the claims to include “wherein a thickness of the deposition area of the mask is a, a thickness of the non- deposition area of the mask is b, and a > b” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2016/0126507 to Ko et al in view of United States Patent Application No. 2006/0160026 to Yotsuya et al and United States Patent Application No. 2014/0150721 to Oh et al is presented below.
	In regards to the argument that the volume doesn’t gradually decrease from the deposition area to the transition area, the Examiner notes that without the definitive boundaries of where the deposition area is in relation to the non-deposition area, the decreasing of the volume of the holes in the transition area/transition holes is considered a broad limitation. Specifically, as the claim do not expressly recite limitations such as having a non-deposition area between two deposition areas, having 
	Furthermore, it is noted that the claim limitations for the thickness of the deposition area to the non-deposition area of the mask is a > b, such that the equal thickness fulfills the claims.
	It is noted that if the clarification is made as to the location of the non-deposition area between two deposition areas, such that the direction of decreasing volume is bidirectional and the thickness is made to a > b, the claim limitations would overcome the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2016/0126507 to Ko et al in view of United States Patent Application No. 2006/0160026 to Yotsuya et al and United States Patent Application No. 2014/0150721 to Oh et al.
In regards to Claim 1, Ko teaches a mask device Fig. 1, 2, 5A, comprising: a mask 100 (300 in Fig. 5B), the mask comprising: a deposition area (110 Fig. 1, A Fig. 2), in which deposition through-holes 111 are defined; and a non-deposition area (120, 130 Fig. 2), comprising a transition area (DRD in Fig. 2) adjacent to the deposition area (120, 130 near 110 in Fig. 2), wherein transition holes 321, 322, 323 each having a volume less than a volume of the deposition through-hole (as shown in the annotated 

    PNG
    media_image1.png
    475
    741
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    451
    726
    media_image2.png
    Greyscale

 
Ko does not expressly teach the mask is made of a ferromagnetic material.
Yotsuya does expressly teach that a mask can be made out of a ferromagnetic material [0005].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a mask analogous to that of Ko out of a ferromagnetic material, as taught by Yotsuya, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  
> b.
Oh teaches a mask strip 120 that has a deposition area 121 and a non-deposition area (ribs 122, 136 dummy patterns) where the thickness of the non-deposition area is the same as the deposition area, the rib giving extra support in the non-deposition area by improving the flatness of the mask [0049-0108].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have made the ribs/non-deposition area of Ko in view of Yotsuya the same thickness as per the teachings of Oh for the rib and non-deposition area. One would be motivated to do so to improve the flatness of the mask.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations B.
The resulting apparatus would fulfill the limitations of Claim 1.
In regards to Claim 9, Ko teaches the transition area (320a on the left and 320a on the right) comprises a first transition area (320a on the left) and a second transition area (320a on the right), wherein in the first transition area, the first transition holes and the second transition holes are in communication with one another (as the holes are in 320a on the left); and in the second transition area (320a on the right), in the direction from the deposition area to the non- deposition area, a depth of the first transition holes in a direction perpendicular to a plane of the mask gradually decreases (as shown from the deposition area on the left to the right), and a depth of the second transition holes in 

    PNG
    media_image3.png
    451
    726
    media_image3.png
    Greyscale

In regards to Claim 14, Ko teaches a vapor deposition device (as shown in Fig. 1, with a mask device Fig. 2, 5A, comprising: a mask device Fig. 1, 2, 5A, comprising: a mask 100 (300 in Fig. 5B), the mask comprising: a deposition area (110 Fig. 1, A Fig. 2), in which deposition through-holes 111 are defined; and a non-deposition area (120, 130 Fig. 2), comprising a transition area (DRD in Fig. 2) adjacent to the deposition area (120, 130 near 110 in Fig. 2), wherein transition holes 321, 322, 323 each having a volume less than a volume of the deposition through-hole (as shown in the annotated Fig. 5B, the transition holes being in a thicker portion and wider than that of the 
    PNG
    media_image4.png
    475
    741
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    451
    726
    media_image2.png
    Greyscale

 Ko does not expressly teach the mask is made of a ferromagnetic material.
Yotsuya does expressly teach that a mask can be made out of a ferromagnetic material [0005].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, because it is known to make a mask analogous to that of Ko out of a ferromagnetic material, as taught by Yotsuya, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so. Ko in view of Yotsuya does not expressly teach wherein a thickness of the deposition area of the mask is a, a thickness of the non- deposition area of the mask is b, and a > b.
Oh teaches a mask strip 120 that has a deposition area 121 and a non-deposition area (ribs 122, 136 dummy patterns) where the thickness of the non-deposition area is the same as the deposition area, the rib giving extra support in the non-deposition area by improving the flatness of the mask [0049-0108].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have made the ribs/non-deposition area of Ko in view of Yotsuya the same thickness as per the teachings of Oh for the rib and non-deposition area. One would be motivated to do so to improve the flatness of the mask. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations B.
The resulting apparatus would fulfill the limitations of Claim 1.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 8881676 to Hong which teaches ribs/non deposition area.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716